Order and judgment (one paper), Supreme Court, New York County (Jane S. Solomon, J), entered December 15, 2010, following a nonjury trial, declaring that plaintiff is not obligated to indemnify or defend defendant Ray & Frank Liquor Store, Inc. in the underlying action, unanimously reversed, on the law, with costs, and it is declared that plaintiff is obligated to defend and indemnify Ray & Frank Liquor Store in the underlying action.
While the trial evidence shows that both the insured, Ray & Frank Liquor Store, Inc., and the claimant, defendant Luna, were delinquent in providing plaintiff with notice of the claim, there is no evidence demonstrating that plaintiff timely disclaimed liability {see Insurance Law § 3420 [d] [2]). A disclaimer letter indicating that it was sent by certified mail, return receipt requested, was admitted into evidence. However, *483plaintiff failed to establish that the letter was mailed and therefore should be presumed received (see Badio v Liberty Mut. Fire Ins. Co., 12 AD3d 229 [1st Dept 2004]). There is no return receipt in the record; plaintiffs only witness did not mail the letter himself — indeed, he was not yet employed by plaintiff on the date of the letter — and neither he nor anyone else testified as to plaintiffs regular office mailing practice and procedure. It appears that plaintiffs first disclaimer notice to defendants was the instant complaint. Concur — Gonzalez, P.J., Tom, Richter and Abdus-Salaam, JJ.